United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3322
                        ___________________________

                            United States of America

                                     Plaintiff - Appellee

                                        v.

                                William Peppers

                                   Defendant - Appellant
                                 ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Delta
                                 ____________

                           Submitted: April 27, 2022
                             Filed: May 10, 2022
                                [Unpublished]
                                ____________

Before LOKEN and KELLY, Circuit Judges, and MENENDEZ, 1 District Judge.
                            ____________

PER CURIAM.

      William Peppers pleaded guilty to possession of a prohibited object
(marijuana) while in prison, in violation of 18 U.S.C. § 1791(a)(2). His advisory
sentencing range under the United States Sentencing Guidelines was zero to six

      1
        The Honorable Katherine M. Menendez, United States District Judge for the
District of Minnesota, sitting by designation.
months’ imprisonment. The district court 2 sentenced Peppers to eight months’
imprisonment to run consecutively to the sentence he was already serving. Peppers
appeals his sentence, arguing it is both procedurally and substantively unsound.

       “This court reviews sentences for abuse of discretion. This court reviews first,
for significant procedural error and second, for substantive reasonableness.” United
States v. Soliz, 857 F.3d 781, 783 (8th Cir. 2017) (citations omitted).

       Peppers argues the district court procedurally erred by failing to consider
relevant 18 U.S.C. § 3553(a) factors and to explain its sentencing decision
adequately. While the court did not expressly invoke the § 3553(a) factors, it is clear
from the record that it considered them. See United States v. Lazarski, 560 F.3d
731, 733 (8th Cir. 2009) (“We do not require the district court to mechanically recite
the § 3553(a) factors when . . . it is clear from the record that the court properly
considered those factors.”). The court expressed its deep concerns about the
possession of contraband—drugs in particular—in prison. In doing so, it touched
on several of the statutory sentencing factors, including the nature and circumstances
of the offense, the need for the sentence to promote respect for the law, the need for
the sentence to afford adequate deterrence to criminal conduct, and the applicable
Guidelines range. See 18 U.S.C. § 3553(a). We find no abuse of discretion in the
court’s failure to specifically mention the factors by name.

       We are likewise unpersuaded by Peppers’s contention that the court failed to
explain the sentence imposed. At sentencing, the court said that a person who
possesses drugs in prison shows “no regard for law at all.” The court continued by
explaining that not imposing a meaningful penalty for Peppers’s conduct would be
a message to “everybody back in that prison” that if you smoke marijuana “[i]t’s not
that important.” That was a message the court did not want to send. The court also
acknowledged the circumstances of Peppers’s case, which involved smoking


      2
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.

                                         -2-
marijuana as a way of dealing with recent personal hardships. We find the district
court’s explanation of the sentence, which balanced Peppers’s mitigating factors
with the court’s concerns about the presence of drugs in prison, was adequate.

       Peppers next argues that his sentence is substantively unreasonable because
the district court gave significant weight to an improper factor—namely, the court’s
“prison-drug-cases sentencing policy”—and no weight to relevant factors, including
the fact that Peppers had already been punished by the Bureau of Prisons (BOP) for
his drug offense and the need to avoid national sentencing disparities. “A district
court abuses its discretion in sentencing ‘if the district court fails to consider a
relevant factor that should have received significant weight, gives significant weight
to an improper or irrelevant factor, or considers only the appropriate factors but
commits a clear error of judgment in weighing those factors.’” United States v.
Petersen, 848 F.3d 1153, 1157 (8th Cir. 2017) (quoting United States v. Lozoya, 623
F.3d 624, 626 (8th Cir. 2010)). The district court expressed particular concern about
cases involving drugs in prison generally, but it performed an individualized
evaluation of Peppers’s case before imposing the sentence. At the hearing, Peppers
made the district court aware of the punishment he had already received from the
BOP, including loss of good time credit, loss of privileges, and time in the special
housing unit, and the court acknowledged this argument. The court also contrasted
Peppers’s case with other prison drug cases as it explained the reasoning behind the
sentence it imposed. On this record, Peppers has failed to establish that his sentence
is substantively unreasonable.

      We affirm the district court’s judgment.
                      ______________________________




                                         -3-